EXHIBIT 10.11






 
This instrument prepared by and when recorded mail to:


Jason N. Bramlett, Esq.
Friday, Eldredge & Clark, LLP
3425 N. Futrall Drive, Suite 103
Fayetteville, AR  72703


FIFTH MODIFICATION
TO
(A) MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING,
AND (B) ASSIGNMENT OF LEASES AND RENTS
(Washington County, Arkansas)
 
THIS FIFTH MODIFICATION TO (A) MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING,
AND (B) ASSIGNMENT OF LEASES AND RENTS (this “Modification”) is made to be
effective as of the 15th day of February, 2012, by ADVANCED ENVIRONMENTAL
RECYCLING TECHNOLOGIES, INC., a Delaware corporation whose local mailing address
is Post Office Box 1237, Springdale, Arkansas 72765 (the “Mortgagor”), in favor
of LIBERTY BANK OF ARKANSAS, an Arkansas state chartered bank whose address is
4706 South Thompson, Suite 101, Springdale, Arkansas 72764, Attention: D. Scott
Hancock, Executive Vice President (“Mortgagee”), for the consideration, uses and
purposes set forth herein.
 
WHEREAS, Mortgagor is the owner of certain real property located in Washington
County, Arkansas, as more particularly described on Exhibit A-1 and Exhibit A-2
attached hereto and made a part hereof along with all improvements located
thereon (together, the “Land”);
 
WHEREAS, for the purpose of refinancing certain indebtedness secured by the Land
and for providing funds to construct and develop an extension of Mortgagor’s
manufacturing facility existing on the Land, Mortgagor obtained from Mortgagee a
loan in the principal amount of One Million Nine Hundred Thirty Two Thousand and
No/100 Dollars ($1,932,000.00) (the “Loan”);


WHEREAS, to evidence the indebtedness described in the Loan, Mortgagor executed
and delivered to Lender that certain (a) Promissory Note, dated September 28,
2005, in the principal amount of the Loan, bearing interest and being payable as
set forth therein (the “Note”), and (b) Construction and Semi-Permanent Loan
Agreement, dated September 28, 2005, specifying certain terms and conditions of
the Loan (the “Loan Agreement”), as modified and amended by that certain First
Loan Modification and Extension Agreement dated effective September 28, 2009
(the “First Modification”), that certain Second Loan Modification and Extension
Agreement dated effective January 15, 2010 (the “Second Modification”), and that
certain Third Loan Modification and Extension Agreement, dated effective April
15, 2010 (the “Third Modification”). The


 
 

--------------------------------------------------------------------------------

 
Note, as modified by the Third Modification, matures on April 15, 2012
(“Scheduled Maturity”). All capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Note and the Loan Agreement;
 
WHEREAS, in order to secure the Note, Mortgagor granted to Lender, a
Construction Mortgage, Security Agreement and Fixture Filing (Secures Future
Advances), dated September 28, 2005, recorded on October 7, 2005 in the Real
Property Records of Washington County, Arkansas as File Number 2005-00044969,
encumbering the Land, and granting security interests in certain other property
set forth therein (the “Mortgage”), as modified by that certain First
Modification to (A) Mortgage, Security Agreement and Fixture Filing, and (B)
Assignment of Leases and Rents (Washington County) dated effective September 28,
2009, recorded on October 28, 2009 in the Real Property Records of Washington
County, Arkansas as File Number 2009-0034511 (the “First Mortgage
Modification”), that certain Second Modification to (A) Mortgage, Security
Agreement and Fixture Filing, and (B) Assignment of Leases and Rents (Washington
County) dated effective January 15, 2010, recorded on March 2, 2010 in the Real
Property Records of Washington County, Arkansas as File Number 2010-00005477
(the “Second Mortgage Modification”), that certain Third Modification to (A)
Mortgage, Security Agreement and Fixture Filing, and (B) Assignment of Leases
and Rents (Washington County) dated effective April 15, 2010, recorded on June
2, 2010 in the Real Property Records of Washington County, Arkansas as File
Number 2010-00015116 (the “Third Mortgage Modification”), and that certain
Fourth Modification to (A) Mortgage, Security Agreement and Fixture Filing, and
(B) Assignment of Leases and Rents (Washington County) dated effective March 18,
2011, recorded on April 22, 2011, 2011 in the Real Property Records of
Washington County, Arkansas as File Number 2011-00011027 (the “Fourth Mortgage
Modification” collectively with the forgoing, the “Mortgage Modifications”);


WHEREAS, pursuant to the Fourth Mortgage Modification, and based on a separate
agreement with Borrower, the Land described on Exhibit A-2 was added to the
Mortgage as additional collateral security for the repayment of the Loan;


WHEREAS, to further secure the Note, Mortgagor granted to Mortgagee an
Assignment of Leases and Rents, dated September 28, 2005, recorded on October 7,
2005 in the Real Property Records of Washington County, Arkansas as File Number
2005-00044970, encumbering that portion of the Land identified on Exhibit A-1,
and granting security interests in certain other property set forth therein, as
Modified by the First Mortgage Modification, the Second Mortgage Modification,
and the Third Mortgage Modification (the “Assignment”);


WHEREAS, the Note, the Mortgage, the Assignment, the Guaranty, the First
Modification, the Second Modification, the Third Modification, and any and all
other loan documents and instruments in any way evidencing or associated with
the Loan, whether specifically referenced herein or not, are hereinafter
referred to as the “Loan Documents”;


WHEREAS, effective as of March 18, 2011, Mortgagee, and H.I.G. AERT, LLC
(“H.I.G.”) entered into that certain Second Amended and Restated Intercreditor
and Subordination Agreement (the “ICA”), by and through which H.I.G. has agreed
to subordinate the interest of its mortgage lien and security interest on the
portion of the Property identified on Exhibit “A-2” hereto and confirm and
reaffirm the subordination  of its mortgage lien and security interest on the
portion of the Property identified on Exhibit “A-1” hereto;


WHEREAS, the parties hereto hereby now desire to modify certain terms of the
Loan Documents and the parties wish to execute this Agreement to memorialize
such changes.
 
 
2

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration for the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1. Defined Terms.  Capitalized terms used in this Modification and not otherwise
defined herein have the respective meanings assigned to them in the Mortgage.
 
2. Acknowledgment of Continuing Security Interest.  Mortgagor hereby expressly
acknowledges and agrees that the liens, security interests and assignments
evidenced by the Mortgage, and the Loan Documents related thereto, under and as
defined in and set forth in the Loan Documents, shall not in any way be
released, but shall be continually effective and maintained in place and shall
merely be amended and modified as set forth herein and carried forward and
extended to continually secure payment of the Note and performance of the
obligations in the Loan Documents as set forth in this Modification.
 
3. Extension of Scheduled Maturity.  The Mortgage and other Loan Documents, to
the extent applicable, are hereby amended and modified to extend the Scheduled
Maturity of the Loan to February 15, 2014.
 
4. Binding Effect.  This Modification will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
5. Compliance.  Mortgagor hereby represents and warrants that all
representations and warranties made by Mortgagor to Mortgagee in the Mortgage
are true and correct on and as of the date hereof as though made and repeated on
and as of such date.
 
[Remainder of page intentionally left blank; signatures to follow]
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed and delivered this Fifth
Modification to (A) Mortgage, Security Agreement and Fixture Filing, and (B)
Assignment of Leases and Rents effective as of the February 15, 2012



 
MORTGAGOR:
     
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
       
By:    
/s/ JOE G. BROOKS
 
Joe G. Brooks, Chief Executive Officer
   
By:    
/s/ BOBBY SHETH
 
Bobby Sheth, Secretary
   

 

 
 
4

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT


STATE OF ARKANSAS
)

) ss:
COUNTY OF BENTON
)



On this 17th day of February, 2012, before me the undersigned, a Notary Public
duly commissioned, qualified and acting, within and for the County and State
aforesaid, appeared in person the within named Joe G. Brooks, Chief Executive
Officer of ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. (“AERT”), to me
personally well known (or satisfactorily proven), who stated that he is duly
authorized, in his capacity as Chief Executive Officer of AERT, to execute the
foregoing instrument, and further stated and acknowledged that he had so signed,
executed and delivered the foregoing instrument for the consideration, uses and
purposes therein mentioned and set forth.


IN WITNESS WHEREOF I have hereunto set my hand and official seal.
 

  /s/ Sarah Piazza  
Notary Public

 
My Commission Expires:


06/28/2020


ACKNOWLEDGMENT
 
STATE OF MASSACHUSETTS
)

) ss:
COUNTY OF NORFOLK
)

 
 
On this 17th day of February, 2012, before me the undersigned, a Notary Public
duly commissioned, qualified and acting, within and for the County and State
aforesaid, appeared in person the within named Bobby Sheth, Secretary of
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. (“AERT”), to me personally
well known (or satisfactorily proven), who stated that he is duly authorized, in
his capacity as Secretary of AERT, to execute the foregoing instrument, and
further stated and acknowledged that he had so signed, executed and delivered
the foregoing instrument for the consideration, uses and purposes therein
mentioned and set forth.


IN WITNESS WHEREOF I have hereunto set my hand and official seal.



  /s/ Dina Debs  
Notary Public

 
My Commission Expires:


01/21/2016


 
5

--------------------------------------------------------------------------------

 


EXHIBIT A-1


Property Description


Part of the NE/4 of the NE/4 and part of the SE/4 of the NE/4, Section 36,
Township 18 North, Range 30 West, being more particularly described as follows:


Beginning at the NE corner of said SE/4 of the NE/4, thence S 02E29'52" W 518.99
feet, thence N 87E06'28" W 669.09 feet, thence N 02E53'32" E 285.56 feet, thence
N 87E49'51" W 315.03 feet, thence N 02E53'32" E 305.17 feet, thence S 83E20'34"
E 309.15 feet, thence S 05E57'15" W 56.07 feet, thence S 87E49'51" E 675.08 feet
to the point of beginning, containing 9.99 acres, subject to the right-of-way of
Jefferson Street along the West end of said property, and subject to any and all
easements of record or fact.


 
6

--------------------------------------------------------------------------------

 
EXHIBIT A-2


Property Description
 
A PART OF THE SOUTHEAST QUARTER (SE1/4) OF THE NORTHEAST QUARTER (NE1/4) OF
SECTION THIRTY-SIX (36), TOWNSHIP EIGHTEEN (18) NORTH, RANGE THIRTY (30) WEST,
WASHINGTON COUNTY, ARKANSAS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHEAST CORNER OF SAID 40 ACRE TRACT, SAID POINT BEING AN
EXISTING IRON; THENCE S00º15'57"W ALONG THE EAST LINE OF SAID 40 ACRE TRACT
1018.39 FEET TO AN EXISTING IRON WHICH IS N00º12'50"E 300.19 FEET FROM THE
SOUTHEAST CORNER OF SAID 40 ACRE TRACT; THENCE S89º50'58"W 178.79 FEET TO A SET
½" IRON REBAR; THENCE S00º15'14"W 42.77 FEET TO A SET ½" IRON REBAR; THENCE
S89º58'58"W 85.00 FEET TO A SET ½" IRON REBAR; THENCE S00º15'14"W 257.00 FEET TO
A POINT ON THE SOUTH LINE OF SAID 40 ACRE TRACT, SAID POINT BEING IN THE
RIGHT-OF-WAY OF HUNTSVILLE AVENUE AND FROM WHICH AN EXISTING AN EXISTING
REFERENCE IRON BEARS N00º15'14"E 21.92 FEET; THENCE S89º58'58"W ALONG THE SOUTH
LINE OF SAID 40 ACRE TRACT 434.00 FEET TO A POINT FROM WHICH AN EXISTING
REFERENCE IRON BEARS N00º15'15"E 22.40 FEET; THENCE LEAVING THE SOUTH LINE OF
SAID 40 ACRE TRACT N00º15'15"E 279.00 FEET TO A SET ½" IRON REBAR; THENCE
N89º58'58"E 23.00 FEET TO A SET ½" IRON REBAR; THENCE N00º15'15"E 1038.95 FEET
TO A SET 1/2" IRON REBAR ON THE NORTH LINE OF SAID 40 ACRE TRACT; THENCE
N89º55'46"E 675.00 FEET TO THE POINT OF BEGINNING, CONTAINING 18.84 ACRES, MORE
OR LESS, SPRINGDALE, WASHINGTON COUNTY, ARKANSAS. THE ABOVE DESCRIBED 18.84 ACRE
TRACT BEING SUBJECT TO THE RIGHT-OF-WAY OF HUNTSVILLE AVENUE ALONG THE ENTIRE
WEST BOUNDARY AND ANY EASEMENTS OF RECORD.
 
 
 
 
 
 7

--------------------------------------------------------------------------------